Order filed August 3, 2021




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-01022-CV


         NEWSTREAM HOTEL PARTNERS-IAH, LLC, Appellant

                                        V.

      UC RED LION HOUSTON HOLDER, LLC AS SUCCESSOR IN
             INTEREST TO UC FUNDING, LLC, Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-71008


                                     ORDER

      This is an appeal from a final order signed December 6, 2019 granting a
motion to dismiss pursuant to a forum selection clause. The appeal has been stayed
and suspended since May 5, 2020 due to appellant’s bankruptcy petition. In re
Newstream Hotel Partners-IAH LLC, No. 20-41064 (Bankr. E.D. Tex.); see also 11
U.S.C. § 362; Tex. R. App. P. 8.2. The parties have filed a joint motion to dismiss
the appeal, but this court has not reinstated the appeal. If the bankruptcy court has
lifted or terminated the stay, or if the bankruptcy proceeding has terminated, the
parties may file a motion to reinstate the appeal, and a certified copy of any order
from the bankruptcy court lifting or terminating the stay must be attached to the
motion. See Tex. R. App. P. 8.3(a).

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         2